Title: Cabinet Meeting. Opinion on Drafting of Militia by Governor Thomas Mifflin, 24 May 1794
From: Randolph, Edmund,Hamilton, Alexander,Knox, Henry,Bradford, William
To: 



[Philadelphia] May 24, 1794

Upon consideration of the letter of Governor Mifflin to the President of the US of this date respecting his drafting one thousand men of the Western militia of this state, for the purpose of supporting a detachment directed to take possession of Presque Isle it was advised
That an answer of the following purport be given.
“That on mature reflection the President is of opinion that it is adviseable to suspend for the present the establishment at Presque Isle—That independent of certain other considerations of delicacy and moment which at no distant day will be better appreciated, the high probability of an immediate rupture with the six nations of Indians countenanced by late information and encreased by the recent murder of one of their people appears to him a solid reason for a temporary suspension.

H Knox
A Hamilton
Edm. Randolph
Wm Bradford.

